Case 0:20-cv-61341-RS Document 111 Entered on FLSD Docket 08/23/2021 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-61341-CIV-SMITH/VALLE

  NAHLAH MELAIH,

         Plaintiff,

  vs.

  MSC CRUISES, S.A., ET AL.,

         Defendants.
                                                    /

   ORDER AFFIRMING AND ADOPTING REPORTS AND RECOMMENDATIONS OF
                         MAGISTRATE JUDGE

         This matter is before the Court upon the Report and Recommendation to District Judge

  [DE 86], which recommends granting in part and denying in part Plaintiff’s Motion to Strike

  Defendant Park West’s Affirmative Defenses [DE 29]. Also, before the Court is the Report and

  Recommendation to District Judge [DE 87], which recommends granting in part and denying in

  part Plaintiff’s Motion to Strike Defendant MSC’s Affirmative Defenses [DE 28]. No objections

  have been filed to either Report and Recommendation. Upon consideration, it is

         ORDERED that:

         1.      The Report and Recommendation to District Judge [DE 86] is AFFIRMED and

  ADOPTED and incorporated by reference into this Court’s Order.

         2.       Plaintiff’s Motion to Strike Defendant Park West’s Affirmative Defenses [DE 29]

  is GRANTED in part and DENIED in part.

                 a.     Defendant Park West Galleries, Inc.’s Third Affirmative Defense is

         STRICKEN without prejudice.          Defendant Park West Galleries, Inc. may file an

         Amended Third Affirmative Defense by August 30, 2021.
Case 0:20-cv-61341-RS Document 111 Entered on FLSD Docket 08/23/2021 Page 2 of 2


               b.     Defendant Park West Galleries, Inc.’s Seventh Affirmative Defense is

        STRICKEN with prejudice.

               c.     The motion is DENIED in all other respects.

        3.     The Report and Recommendation to District Judge [DE 87] is AFFIRMED and

  ADOPTED and incorporated by reference into this Court’s Order.

        4.     Plaintiff’s Motion to Strike Defendant MSC’s Affirmative Defenses [DE 28] is

  GRANTED in part and DENIED in part:

               a.     Defendant MSC Cruises, S.A.’s Tenth, Twelfth, and Seventeenth

        Affirmative Defenses are STRICKEN with prejudice.

               b.     The Motion is DENIED in all other respects.

         DONE and ORDERED in Fort Lauderdale, Florida, this 23rd day of August, 2021.




  cc:   All Counsel of Record
